            Case 1:20-cv-00011-ABJ Document 6 Filed 03/19/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  UMAR HAMID SHEIKH, et al.,

                          Plaintiffs,

                  v.                                Civil Action No. 20-11 (ABJ)

  MICHAEL POMPEO, et al.,

                          Defendants.


                         MOTION FOR ENLARGEMENT OF TIME

       Pursuant to Federal Rule of Civil Procedure 6(b)(1), Defendants move for an enlargement

of time to file their response to Plaintiff’s Complaint, up to and including June 22, 2020.

       1.      This case relates to Plaintiffs’ request for an adjudication on an immigrant visa

application. The current deadline for Defendants to respond to the Complaint is March 23, 2020.

For the reasons stated below, Defendants respectfully request that this deadline be extended by 90

days, up to and including June 22, 2020.

       2.      Good cause exists for the request. In response to the COVID-19 pandemic, the

U.S. Embassy and Consulates in Pakistan have canceled all routine visa applications, in part to

address immediate health and safety risks. While the consular section anticipates requesting

additional information from Plaintiff, it is extremely unlikely that Plaintiff’s visa application will

be re-adjudicated within the next several weeks, as all visa appointments have been suspended

until further notice. Filing a response to the Complaint at this time would not be a fruitful

exercise.
             Case 1:20-cv-00011-ABJ Document 6 Filed 03/19/20 Page 2 of 2




        3.      This is Defendants’ first request for an enlargement of time. Neither the parties

nor the Court will be affected by the requested enlargement as no scheduling order has been entered

in this case.

        4.      In accordance with Local Civil Rule 7(m), undersigned counsel conferred with

Plaintiff’s counsel to get his position on consenting to the enlargement. Plaintiff’s counsel

consents to the enlargement.

        WHEREFORE, Defendants respectfully request that the Court extend the time for

Defendants to file their response to the Complaint, up to and including June 22, 2020.



DATED: March 19, 2020                        Respectfully submitted,

                                             TIMOTHY J. SHEA
                                             D.C. BAR # 437437
                                             United States Attorney

                                             DANIEL F. VAN HORN
                                             D.C. BAR # 924092
                                             Chief, Civil Division

                                                   /s/ William Chang
                                             WILLIAM CHANG
                                             D.C. Bar # 1030057
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             Civil Division
                                             555 Fourth Street, NW
                                             Washington, DC 20530
                                             (202) 252-2510
                                             William.chang2@usdoj.gov




                                                2
